DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a first timing pulley formed at each of two opposite ends of the first shaft” (lines 3-4) and a similar limitation for “a second timing pulley” (see lines 5-6). It is unclear to the Examiner how a pulley is existing at two opposite ends of the respective shafts as claimed, especially as the pulley of the first shaft is connected to the pulley of the second shaft and not the pulleys at opposing ends connected to each other. Clarification is required.
Claims 2-6 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zijlstra (US 2013/0206173 A1; hereinafter “Zijlstra”) in view of Pion (EP 0 505 956 A1; hereinafter “Pion”).
Regarding claim 1, Zijlstra teaches a solar panel cleaning apparatus moving on a solar panel to remove foreign bodies from the solar panel (abstract, Figs. 1-6 and ¶¶0048-0054 and 0060), comprising: 
a brush unit (see e.g. bottom right cleaning unit 4 in Figs. 3 and 4) including a first shaft (see upward protruding shaft in Fig. 3 at the center of brush 4), a first pulley formed at each of two opposite ends of the first shaft (see driving belt at top of shaft for cleaning unit/brush 4 noted above in Figs. 3-4), and a brush provided around the first shaft (4; ¶¶ 0059-0060); 
an apparatus moving unit (see e.g. remaining brushes 4/driving means 9 in Figs. 3-4; ¶¶ 0059, 0061-0062) including a second shaft (see upward protruding shaft of any of the brushes 4 in Figs. 3-4), a second pulley formed at each of two opposite ends of the second shaft (see driving belt at top of shaft for cleaning unit/brush 4 noted above in Figs. 3-4), and a roller (wheels 9A; ¶ 0062) provided in a preset position of the second shaft (see wheels 9A provided in a preset position relative to the second shaft of the brushes 4 in Figs. 1-4), the roller contacting the solar panel (see Figs. 1-4); 

a motor providing a rotational force to the first shaft of the brush unit (¶¶ 0059, 0062).
While Zijlstra teaches pulleys for rotating the various elements (see Figs. 3-4), Zijlstra is silent to the first and second pulleys being specifically timing pulleys as claimed.
Pion teaches a surface cleaning apparatus (abstract; Fig. 1). Pion teaches that rotation is provided to rotating shafts in the apparatus via toothed pulleys (e.g. 80, 81) and a belt with teeth (see teeth 61 in track 60 engaged with the toothed pulleys in Fig. 1; Col. 5, line 38-Col. 6, line 4).
The devices of Zijlstra and Pion are analogous references in the field of surface cleaning apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zijlstra and substitute the rotating pulley structure of Zijlstra for the toothed pulley and belt of Pion because the simple substitution of one known element for another known element in the art to perform the same function, in the instant case rotating pulleys and belts on rotating shafts to provide rotation of the shafts, supports a prima facie obviousness determination (see MPEP 2143 I. B.), especially since one of ordinary skill in the art has a reasonable expectation of success based on the predictability of pulley and rotation function provided by Pion above.
The Examiner notes the limitation recited in the preamble of a solar panel cleaning apparatus "to remove foreign bodies from the solar panel" is a recitation of intended use and/or functional language. Per MPEP 2111.02 II, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). The limitation is considered met so long as the device of the prior art is capable of the use and/or function recited by Applicant; as the device of the prior art meets all structural limitations presented by Applicant, the device is therefore capable of the function and use stated by Applicant as there exists no apparent difference between the prior art and the instant claim scope. Furthermore, Zijlstra explicitly teaches removal of dust, i.e. foreign bodies, broadly recited (¶ 0060).
The Examiner notes the limitation “wherein the brush unit may approach or move away from the solar panel” is an optional recitation following the word “may” and thus does not impart any limitation to the claim. Furthermore, even assuming the limitation as a positive limitation, the Examiner notes the limitation appears as an intended use or functional recitation and is given limited weight to the claimed invention; assuming limited weight given to the limitation, Zijlstra teaches the capability of this action (¶ 0061-0062).
Regarding claim 4, Zijlstra further teaches the apparatus moving unit receives the rotational force via the connector (see interconnection of belts via pulleys and thus receives the rotational force through the belt from the motor; Figs. 3-4 and ¶ 0062) and receives mechanical power for moving on the solar panel via the roller (¶ 0062). 
Regarding claim 5, Zijlstra further teaches the apparatus moving unit includes a plurality of rollers (multiple wheels 9A in Figs. 1-4), each of the plurality of rollers contacting a first end 
Regarding claim 6, Zijlstra further teaches the second timing pulley is larger in diameter than the first timing pulley (see numerous shafts attached to brushes 4 in Figs. 1-4, including larger diameter pulleys relative to the first shaft of bottom right brush 4 in Fig. 4).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Parrot et al. (US 2017/0063293 A1; hereinafter “Parrot”) in view of Pion.
Regarding claim 1, Parrot teaches a solar panel cleaning apparatus moving on a solar panel to remove foreign bodies from the solar panel (abstract, Figs. 1-3), comprising: 
a brush unit (see cleaning element 114, taught as a brush; Figs. 1-3 and ¶ 0018) including a first shaft (see shaft and description of rotation of cleaning element 114 in ¶ 0018), a first pulley formed at each of two opposite ends of the first shaft (see belt drive system 140 shown in Figs. 2A/2B, thus including a pulley corresponding to the shaft of cleaning element 114; ¶ 0022), and a brush provided around the first shaft (¶¶ 0018, 0028); 
an apparatus moving unit (see e.g. remaining brushes 4/driving means 9 in Figs. 3-4; ¶¶ 0059, 0061-0062) including a second shaft (axle 106; ¶ 0019), a second pulley formed at each of two opposite ends of the second shaft (see belt drive system 140 shown in Figs. 2A/2B, thus including a pulley corresponding to axle 106; ¶ 0022), and a roller (wheels 108, 110; ¶ 0015) provided in a preset position of the second shaft (see wheels 108, 110 provided in a preset position relative to the second shaft 106 in Figs. 1-3), the roller contacting the solar panel (¶ 0015); 

a motor providing a rotational force to the first shaft of the brush unit (drive motor; ¶¶ 0017-0018, 0022).
While Parrot teaches pulleys for rotating the various elements (see Fig. 2), Parrot is silent to the first and second pulleys being specifically timing pulleys as claimed.
Pion teaches a surface cleaning apparatus (abstract; Fig. 1). Pion teaches that rotation is provided to rotating shafts in the apparatus via toothed pulleys (e.g. 80, 81) and a belt with teeth (see teeth 61 in track 60 engaged with the toothed pulleys in Fig. 1; Col. 5, line 38-Col. 6, line 4).
The devices of Parrot and Pion are analogous references in the field of surface cleaning apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Parrot and substitute the rotating pulley/belt drive structure of Parrot for the toothed pulley and belt of Pion because the simple substitution of one known element for another known element in the art to perform the same function, in the instant case rotating pulleys and belts on rotating shafts to provide rotation of the shafts, supports a prima facie obviousness determination (see MPEP 2143 I. B.), especially since one of ordinary skill in the art has a reasonable expectation of success based on the predictability of pulley and rotation function provided by Pion above.
The Examiner notes the limitation recited in the preamble of a solar panel cleaning apparatus "to remove foreign bodies from the solar panel" is a recitation of intended use and/or functional language. Per MPEP 2111.02 II, if the body of a claim fully and intrinsically Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). The limitation is considered met so long as the device of the prior art is capable of the use and/or function recited by Applicant; as the device of the prior art meets all structural limitations presented by Applicant, the device is therefore capable of the function and use stated by Applicant as there exists no apparent difference between the prior art and the instant claim scope. Furthermore, Parrot explicitly teaches removal of dust, i.e. foreign bodies, broadly recited (title, abstract, ¶ 0003).
The Examiner notes the limitation “wherein the brush unit may approach or move away from the solar panel” is an optional recitation following the word “may” and thus does not impart any limitation to the claim. Furthermore, even assuming the limitation as a positive limitation, the Examiner notes the limitation appears as an intended use or functional recitation and is given limited weight to the claimed invention; assuming limited weight given to the limitation, Parrot teaches the capability of this action (see ¶ 0023 and claim 15, where ).
Regarding claim 2, modified Parrot teaches the solar panel cleaning apparatus of claim 1, the limitations of which are set forth above, and further teaches the brush unit further includes a shaft lift unit to move the first shaft close to or away from the solar panel (see elements 124, 116, 130 shown in Fig. 2 that allow for the lifting described in ¶ 0023 and claim 15).

Regarding claim 4, Parrot further teaches the apparatus moving unit receives the rotational force via the connector (see interconnection of belts via pulleys and thus receives the rotational force through the belt from the motor; Fig. 2 and ¶ 0022) and receives mechanical power for moving on the solar panel via the roller (¶¶ 0015, 0022). 
Regarding claim 5, Parrot further teaches the apparatus moving unit includes a plurality of rollers (see e.g. 108, 110, i.e. multiple wheels, in Figs. 1-3), each of the plurality of rollers contacting a first end of the solar panel or a second end of the solar panel, the second end opposite to the first end (¶ 0015). 
Regarding claim 6, Parrot further teaches the second timing pulley is larger in diameter than the first timing pulley (see Parrot Fig. 2B showing second pulley with transmission 136 larger than first pulley of brush 114).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726